Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on February 4, 2021, which paper has been placed of record in the file.
2.        Claims 1-4, 6-11, 13-17, 19, and 21 are pending in this application.

                     

Allowable Subject Matter/Reasons for Allowance
3.       Claims 1, 8, and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, specially the limitations “triggering generation of the second document based at least in part on a value of a particular named entity extracted from the first document, the second document generated according to a second document outline type; accessing a knowledge graph describing a task sequence of one or more tasks associated with the second document outline type; and sending the second document to one or more recipients for completion of a respective task in the task sequence”  provide computer-specific technological improvements over conventional workflow techniques through building and accessing a eligible.
4.         Claims 1, 8, and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Scholtes et al. (US 2014/0156567) disclose a system, method and computer program product for automatic document classification, including an extraction module configured to extract structural, syntactical and/or semantic information from a document and normalize the extracted information; a machine learning module configured to generate a model representation for automatic document classification based on feature vectors built from the normalized and extracted semantic information for supervised and/or unsupervised clustering or machine learning; and a classification module configured to select a non-classified document from a document collection, and via the extraction module extract normalized structural, syntactical and/or semantic information from the selected document, and generate via the machine learning module a model representation of the selected document based on feature vectors, and match the model representation of the selected document against the machine learning model representation to generate a document category, and/or classification for display to a user. 
           2) Homeyer et al. (US 20190026634) disclose obtaining a workflow execution log; training a first supervised machine learning model to infer roles of users in the workflows based on the workflow execution log; obtaining a given instance of a given workflow; inferring, with the first supervised machine learning model, at least one role of at least 
         3) Lagi et al. (US 20200065857) disclose a system includes a set of crawlers that find and retrieve documents from an information network, an information extraction system, a knowledge graph storing nodes and edges that connect them, wherein each node represents a respective entity of a corresponding entity type of a plurality of entity types, and wherein the knowledge graph further stores event data relating to events detected by the information extraction system, a machine learning system that trains models that are used in connection with at least one of entity extraction, event extraction, recipient identification, and content generation, a lead scoring system that scores the relevance of information to an individual and references information in the knowledge graph, and a content generation system that generates content of a personalized message to a recipient who is an individual for which the lead scoring system has determined a threshold level of relevance. 
          Therefore, it is clear from the description of Scholtes's, Homeyer’s, and Lagi’s inventions that the combination of prior arts do not considered the possibility of: determining a schedule for automatic completion of a second document in the sequence of the initiated workflow process based in part on the first document outline type of the first document and one or more of the respective values of the one or more of the assigned named entities extracted from the first document; wherein determining the schedule for automatic completion further comprises: triggering generation of the second document based at least in part on a value of a particular named entity extracted from the first document, the second document generated according to a second document outline type,  as included in claims 1, 8, and 15.
5.         Claims (2-4, 6-7, 21), (9-11, 13-14) and (16-17, 19) are allowed because they are dependent claims of the allowable independent claims 1, 8, and 15 above, in that order.


                                                            Conclusion
6.        Claims 1-4, 6-11, 13-17, 19, and 21 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                              February 28, 2021